PELHAM, P. J.
The appellee, as plaintiff, brought suit in the trial court, declaring on a life insurance policy, substantially *414complying, in a single count of the complaint, with the requirements of the Code form (Code 1907, p. 196, form 12). Demurrers were interposed to the complaint, but the action of the court in overruling the demurrers is not assigned or insisted upon as error. The appellant filed pleas of the general issue and a general denial of each and every allegation of the .complaint, together with ten special pleas setting up various misrepresentations as having been made in the application or negotiations for the contract of insurance, or in making proof of loss, as grounds for defeating or avoiding the policy, because made with actual intent to deceive, or as to matters or things that increased the risk of loss. The case was tried on the issues made on these pleadings, resulting in a judgment for the appellee (plaintiff) from which this appeal is prosecuted.
Pretermitting the question as to whether, as a matter of pleading, the general issue placed the burden on the plaintiff of proving that she had an insurable interest in the life of the deceased, as insitsed by appellant, the defendant was, nevertheless, not entitled to the general charge on that account.
(1) The evidence was without conflict that the policy upon which suit was brought was taken out by Minnie Marshall on her own life, and the plaintiff, her aunt, named as the beneficiary. It was shown without dispute in the evidence that the beneficiary was not present when the negotiations were made, and the policy taken out by Minnie Marshall on her own life, and the plaintiff designated and agreed upon in the contract of insurance between the company and said Minnie Marshall as the beneficiary. The policy issued and delivered to Minnie Marshall by the company showed on its face that Josie Moore, her aunt, the plaintiff who brought suit on the policy, was named as the beneficiary. There was no evidence of fraud or bad faith in naming the plaintiff as the beneficiary to whom the policy was made payable. Every person has an insurable interest in his own life; and there is no reason of public policy why one who procures insurance on his own life should not make the benefit payable to another, without regard to whether the latter has any insurable interest. — 25 Cyc. 708, and authorities cited in notes 68 and 64.
The theory of the appellant of the designation of the plaintiff as having no insurable interest in the life of the insured was the same in effect, as if there had been no designation. “This theory” (as said by Walker, P. J., in the opinion of this court in the *415case of Barnett v. United Brothers, etc., 10 Ala. App. 382, 384, 64 South. 518), “involves the assumption that a person cannot insure his own life for the benefit of another who has no insurable interest in it. The assumption is unwarranted. The public policy which forbids a mere stranger, having no insurable interest, to take out or otherwise acquire insurance on the life of another (Helmetag’s Adm’x v. Miller, 76 Ala. 183, [52 Am. Rep. 316]), does not prevent one who procures and retains insurance on his. own life from making the benefit payable to another, without regard to whether the latter has any insurable interest (Stoelker v. Thornton, 88 Ala. 241 [6 South. 680, L. R. A. 140] ; Hill v. United Life Ins. Ass’n, 154 Pa. 29 [25 Atl. 771, 35 Am. St. Rep. 807] ; Union Fraternal League v. Walton, 109 Ga. 1 [34 S. E. 317, 46 L. R. A. 424, 77 Am. St. Rep. 350]). The person with whom the defendant contracted, namely, the deceased, of course had an insurable interest in her own life.” The defendant company had the right to bind itself by the terms of its contract, and having issued the policy with knowledge of the nature of the interest of the person to whom the policy was payable, cannot defeat recovery because of a want of insurable interest in such person.—25 Cyc. 711; Guardian Mut. Life Ins. Co. v. Hogan, 80 Ill. 35, 22 Am. Rep. 180; Foster v. Preferred Accident Insurance Co. (C. C.) 125 Fed. 536; U. S. Mutual Accident Ass’n v. Hodgkin, 4 App. D. C. 516.
(2) The charge requested by the defendant to the effect that the plaintiff could only recover premiums paid by herself, aside from what we have said above, could for an additional reason have been properly refused. It did not authorize a recovery of interest on the amount of premiums so paid.
The court, in refusing the general charge as to each of the special pleas setting up fraud and misrepresentations in negotiations to secure the policy, or in making proof of loss, committed no error. These pleas were drafted under the provisions of section 4572 of the Code, and alleged that the misrepresentations were made with actual intent to deceive, or with respect to matters that increased the risk of loss. The materiality of the representations as affecting the risk, and the intention to deceive, under the evidence in this case, were matters for the jury.— Empire Life Ins. Co. v. Gee, 171 Ala. 435, 55 South. 166; National Union v. Sherry, 180 Ala. 627, 61 South. 944; Providence Savings Life Assurance Society v. Pruett, 141 Ala. 688, 37 South. 700.
*416The only two assignments of error are as to the court having refused the charges requested by the defendant, that we have discussed, and it will be seen that we have arrived at the conclusion that error was not committed in the refusal of these charges.
Affirmed.